            Case 3:20-mj-00145        Document 1-1       Filed 06/29/20 Page 1 of 5
                                                                  3:20-mj-00145




DISTRICT OF OREGON, ss:                                       AFFIDAVIT OF CALEB ENK



       Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Caleb T. Enk, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.       I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) assigned to the Portland, Oregon Post of Duty and have been so employed

since September 2005. I am a graduate of the Federal Law Enforcement Training Center and

the ATF National Academy. During this training, I received instruction relating to federal law

violations, investigation strategies, evidence collection, interview techniques, and search and

seizure. As a special agent with ATF, part of my duties and responsibilities include conducting

criminal investigations for possible violations of federal firearms, explosives, and arson laws.

As such, I have been involved in numerous investigations of resulting in multiple successful

prosecutions.

       2.       I submit this affidavit in support of a criminal complaint and arrest warrant for

Jorden Mekaib Bogle. The arrest warrant is requested for unlawful possession of a firearm and

ammunition in violation of Title 18 U.S.C. Section 922(g)(1).

                                          Applicable Law

       4.       As set forth below, I have probable cause to believe, and do believe, Jorden

Mekaib Bogle has committed the crime of Felon in Possession of a Firearm or Ammunition in

violation of Title 18 U.S.C. § 922(g)(1), which makes it unlawful for any person who has

knowingly been convicted in any court of a crime punishable by imprisonment for a term
            Case 3:20-mj-00145        Document 1-1       Filed 06/29/20     Page 2 of 5




exceeding one year to knowingly possess a firearm or ammunition that have been shipped or

transported in interstate or foreign commerce.

                                  Statement of Probable Cause

       5.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts set

forth in this affidavit are based on my own personal knowledge, knowledge obtained from other

individuals during this investigation, including other law enforcement officers, interviews of

witnesses, a review of records related to this investigation, communications with others who

have knowledge of the events and circumstances described herein, and information gained

through my training and experience.

Arrest of Jorden Mekaib Bogle:

       6.       On May 26, 2020, Salem Police Department (SPD) responded to the Days Inn-

Black Bear Inn motel located at 1600 Motor Court NE in Salem, Oregon related to a trespass.

SPD arrived and was notified Jorden Mekaib Bogle was not responding to a request to leave his

room. SPD confirmed Bogle had an active warrant for his arrest.

       7.       SPD called out to room 221 and Bogle answered but then slammed the door shut

when he observed SPD present outside the door. SPD utilized a previously provided room key

to gain access to the room. Upon entry, SPD told Bogle he was under arrest and he was taken

into custody.

       8.       During a search of Bogle’s person incident to the arrest, SPD recovered a pistol

magazine from Bogle’s left front pants pocket, which contained six rounds of .380 caliber

ammunition.


 Page 2 – Affidavit of Caleb Enk (ATF)                           USAO Version Rev. April 2017
             Case 3:20-mj-00145      Document 1-1       Filed 06/29/20     Page 3 of 5




       9.       In an effort to secure the room after Bogle’s arrest, SPD conducted a room

clearing to confirm no other individuals were inside. During the process, SPD observed in plain

view a firearm in the bathroom, where Bogle was seen walking out of when SPD opened the

door to the hotel room. The firearm was in the trash can and was missing a magazine. An

additional firearm was observed on the floor of the hotel room as well. Also observed in plain

view was indicia of drug use, including a drug pipe, plastic baggies, syringes, and syringe caps.

       10.      As a result of the observations made while clearing the hotel room, SPD executed

a search warrant on the room to retrieve the evidence. Among the items seized were a digital

scale with suspected methamphetamine residence (field tested positive), suspected drug

packaging material, and two firearms described as follows:

              Taurus pistol, model PT738, .380 caliber, serial number 90843C
              Beretta pistol, model unknown, .25 caliber, serial number BU43072V

       11.      On June 25, 2020, I spoke with SPD concerning the arrest of Bogle, to gain

further information. SPD confirmed the recovered Taurus pistol was reported stolen under

Stayton Police Department case number 18006861. Additionally, SPD confirmed the magazine

recovered from Bogle’s pocket did fit the Taurus pistol recovered from the bathroom trash can

during the search warrant. Additionally, the magazine was the same brand and contained the

same caliber ammunition as the recovered Taurus pistol.

Prior Criminal History and Felony Convictions:

       10.      I have reviewed a computerized criminal history (CCH) and conviction

documents for Jorden Mekaib Bogle. The CCH and convictions documents revealed Bogle has

22 arrest cycles in the state of Oregon, to include the following prior felony convictions:


 Page 3 – Affidavit of Caleb Enk (ATF)                          USAO Version Rev. April 2017
             Case 3:20-mj-00145       Document 1-1        Filed 06/29/20    Page 4 of 5




             x   Strangulation – Constituting Domestic Violence, on or about October 23, 2015, in
                 Marion County Circuit Court, State of Oregon, Case Number 15CR45446,
                 sentenced to 24 months

             x   Coercion, on or about October 23, 2015, in Marion County Circuit Court, State of
                 Oregon, Case Number 15CR45446, sentenced to 28 months

             x   Supplying Contraband, on or about October 21, 2014, in Marion County Circuit
                 Court, State of Oregon, Case Number 14C46174, sentenced to 14 months

             x   Luring a Minor, on or about February 8, 2012, in Marion County Circuit Court,
                 State of Oregon, Case Number 10C43209, sentenced to 37 months 18 days.

Interstate Nexus:

       11.       I am a specialist in the recognition and identification of firearms, ammunition, and

their place of manufacture, and based on my training and experience, the aforementioned firearm

and ammunition were not manufactured in the State of Oregon, and therefore, would had to have

traveled in interstate commerce to be possessed and recovered in Oregon.

                                             Conclusion

       12.       Based on the foregoing, I have probable cause to believe, and I do believe, that

the crime of Felon in Possession of a Firearm or Ammunition in violation of 18 U.S.C. §

922(g)(1) has been committed by Jorden Mekaib Bogle.

       13.       Prior to being submitted to the Court, this affidavit, accompanying criminal

complaint, and arrest warrant were all reviewed by Assistant United States Attorney (AUSA)

Ashley Cadotte for the District of Oregon. AUSA Cadotte advised me that in her opinion the

affidavit and criminal complaint are legally and factually sufficient to establish probable cause to

support the issuance of the requested criminal complaint and arrest warrant. I declare under




 Page 4 – Affidavit of Caleb Enk (ATF)                           USAO Version Rev. April 2017
             Case 3:20-mj-00145      Document 1-1       Filed 06/29/20   Page 5 of 5




penalty of perjury that the statements above are true and correct to the best of my knowledge and

belief.

          DATED this 29th day of June, 2020.


                                               By Phone
                                               CALEB T. ENK
                                               Special Agent
                                               Bureau of Alcohol, Tobacco,
                                               Firearms, and Explosives


        Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at

_____p.m. on June ____, 2020


                                               _________________________________
                                                  _____________________
                                               HONORABLE YOULEE YIM YOU
                                               United States Magistrate Judge




 Page 5 – Affidavit of Caleb Enk (ATF)                         USAO Version Rev. April 2017
